DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 8/19/2022. Claim 1 is currently amended. Claim 4 is canceled. Claims 6-7 are newly added. Claims 1-3 and 5-7 are pending review in this action. The previous objections regarding the Specification and the Claims are withdrawn in light of Applicant's amendment to the Specification and the Claims. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1, however the use of the same combination of references (103) used in the previous office action have been upheld as reading on the claims. New grounds of rejection necessitated by the Applicant’s amendments, or as an effort to promote continued prosecution are added below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US 20180159125A1) in view of Mohajerani et al. (Journal of Non-Crystalline Solids. 358, 12-13, p.1474-1479, (2012)) and Kim et al. (US 20130130101A1).
In Regards to Claim 1:
Kamimura discloses a negative electrode active material for a lithium ion battery having composite particles (negative electrode active materials, 1), the composite particles (negative electrode active materials, 1) including: a sodium silicate phase (silica gel, 3) and silicon particles (5) dispersed in the sodium silicate phase (silica gel, 3) (Figure 1, [0026, 0034-0036]). Kamimura further discloses that the specific surface area of the composite particles (negative electrode active materials, 1) may be between 5-600 m2/g, and the average pore volume may be between 0.1-2 ml/g, which results in improved negative electrode active material properties [0022-0023]. Kamimura further teaches that the specific surface area of the composite particles (negative electrode active materials, 1) can be controlled by altering the conditions of the hydrothermal treatment during synthesis [0050]. Specifically, Kamimura further teaches that by increasing the time and temperature of the hydrothermal treatment, the composite particles (negative electrode active materials, 1) will have a smaller specific surface area and larger average pore volume [0050]. 
Kamimura is deficient in disclosing 1) the Vickers hardness of the sodium silicate phase, and 2) that the BET specific surface area of the composite particles is 3 m2/g or less.
Regarding 1), Mohajerani discloses results from performing Vickers indentation measurements on borate, silicate, and aluminophosphate materials with varying ratios of Na/Na+Li (p.1, 2.1 Glass preparation). Mohajerani further discloses that a sodium silicate material of composition 60SiO2-40Na2O was found to have a Vickers hardness of ~4.25 GPa (~433.36 Hv) when Na/(Na+Li) is 1 (Table 1, Fig.2).  
Kim discloses a negative electrode active material for a lithium ion battery and teaches that when the negative electrode active material has a sufficiently high hardness, the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions (i.e. during charging/discharging) can be suppressed, thus improving active material properties such as lifespan and efficiency [0021-0022].
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to select for the sodium silicate phase of the particles of Kamimura, the sodium silicate phase of Mohajerani which is known to have a Vickers hardness of ~4.25 GPa (~433.36 Hv), with reasonable expectation of success in improving active material properties such as lifespan and efficiency by providing a material with sufficient hardness to suppress the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions, as taught by Kim. By doing so, the limitation of Claim 1 requiring that the Vickers hardness of the sodium silicate phase is 150 Hv or more, is met.
Regarding 2), It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the composite particles of Kamimura to decrease the specific surface area to ~3 m2/g or less, thus increasing the average pore volume, as taught by Kamimura to be easily achievable by altering the conditions of the hydrothermal treatment during synthesis. The skilled artisan would recognize that Kamimura teaches a range of specific surface area between 5-600 m2/g, and as such a wide range is taught to be suitable, it would not be unreasonable to modify to have a specific surface area to ~3 m2/g or less, for example, ~1-3 m2/g (a 2-4 m2/g difference from what is disclosed), with a reasonable expectation of success in providing a composite particle with improved negative electrode active material cycle properties. By doing so, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Kamimura as modified by Mohajerani and Kim discloses all of the limitations of Claim 1 as set forth above. As detailed above, modified Kamimura includes the sodium silicate phase of Mohajerani. Mohajerani discloses that the sodium silicate material has a of composition 60SiO2-40Na2O, which the skilled artisan would appreciate is the stoichiometric equivalent of 1.5SiO2-Na2O. Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
	Kamimura as modified by Mohajerani and Kim discloses all of the limitations of Claim 1 as set forth above. Kamimura further discloses a lithium ion battery (11) comprising: a negative electrode (13) having the negative electrode active material for a lithium ion battery according to Claim 1, a positive electrode (15), and an electrolyte including a solvent and a lithium salt (Figure 2, [0032, 0080]). Therefore, all of the limitations of Claim 5 are met. 


In Regards to Claim 6 (Dependent Upon Claim 1):
Kamimura as modified by Mohajerani, and Kim discloses all of the limitations of Claim 1 as set forth above. As detailed above, upon the modification of Kamimura by Mohajerani, the sodium silicate phase of modified Kamimura has a Vickers hardness of ~4.25 GPa (~433.36 Hv). Thus, all of the limitations of Claim 6 are met.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016121325A1) in view of Kamimura et al. (US 20180159125A1), Mohajerani et al. (Journal of Non-Crystalline Solids. 358, 12-13, p.1474-1479, (2012)), Kim et al. (US 20130130101A1), and Sotowa et al. (JP 6170795 B2). In lieu of a machine translation of (WO 2016121325A1), all citations in the office action are made in reference to the equivalent US case Yamamoto et al. (US 20170324083A1).
The applied reference has a common inventor with the instant application. Based on the
earlier public availability date of the reference (greater than one year prior to the effective filing
date of the instant application), it constitutes prior art under 35 U.S.C.102(a)(1).
In Regards to Claim 1:
Yamamoto discloses a negative electrode active material for non-aqueous electrolyte secondary batteries comprising: lithium silicate composite particles (negative electrode active material particle, 10) which include a lithium silicate phase and silicon particles dispersed in the lithium silicate phase (Figure 1, [0034-0035]). 
Yamamoto is deficient in disclosing 1) that the composite particles include a sodium silicate phase, 2) that the sodium silicate phase has a Vickers hardness of 150 Hv or more, and 3) that the BET specific surface area of the composite particles is 3 m2/g or less. 
Regarding 1), Kamimura discloses a negative electrode active material for a lithium ion battery having composite particles (negative electrode active materials, 1), the composite particles (negative electrode active materials, 1) including: a silica gel (3) and silicon particles (5) dispersed in the sodium silicate phase (silica gel, 3) (Figure 1, [0026, 0034-0036]). Kamimura further discloses that the silica gel (3) may be either lithium silicate or sodium silicate [0034-0036]. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the composite particles of Yamamoto to include a sodium silicate phase rather than a lithium silicate phase, as they are known in the art as equivalents for use in a composite particle for a negative electrode active material, as taught by Kamimura. By doing so, the limitation of Claim 1 requiring that the composite particles include a sodium silicate phase, is met. 
Regarding 2), Mohajerani discloses results of performing Vickers indentation measurements on borate, silicate, and aluminophosphate materials with varying ratios of Na/Na+Li (p.1, 2.1 Glass preparation). Mohajerani further discloses that a sodium silicate material of composition 60SiO2-40Na2O was found to have a Vickers hardness of ~4.25 GPa (~433.36 Hv) when Na/(Na+Li) is 1 (Table 1, Fig.2).  
Kim discloses a negative electrode active material for a lithium ion battery and teaches that when the negative electrode active material has a sufficiently high hardness, the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions (i.e. during charging/discharging) can be suppressed, thus improving active material properties such as lifespan and efficiency [0021-0022].
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to select for the sodium silicate phase of the particles of modified Yamamoto, a sodium silicate such as disclosed by Mohajerani which is known to have a Vickers hardness of ~4.25 GPa (~433.36 Hv), with reasonable expectation of success in improving active material properties such as lifespan and efficiency by providing a material with sufficient hardness to suppress the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions, as taught by Kim. By doing so, the limitation of Claim 1 requiring that the sodium silicate phase has a Vickers hardness of 150 Hv or more, is met.
Regarding 3), Sotowa discloses a negative electrode active material for a lithium ion battery having high discharge capacity, large current charge/discharge characteristics, and efficiency (p.5, lines 21-25). Sotowa further teaches that the BET specific surface area is preferably between 0.5 m2/g and 5 m2/g, as it allows for use of less binder within the negative electrode active material which increases the contact area with the electrolyte solution (p.5, lines 34-41). Sotowa further teaches that when the negative electrode active material has a BET specific surface area is within this range, lithium ions may be smoothly inserted and desorbed, the resistance of the battery may be reduced, and the capacity may be increased (p.5, lines 34-41).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the BET specific surface area of the composite particles of Yamamoto, a value between 0.5 m2/g and 3 m2/g, as it is known in the art as a range of BET specific surface area for a negative electrode active material which allows for increased contact area of the negative electrode active material with the electrolyte solution, thus resulting in smooth insertion and desorption, reduced battery resistance, and increased battery capacity, as taught by Sotowa. Thus, upon all of the above modifications, all of the limitations of Claim 1 are met.
In Regards to Claim 3 (Dependent Upon Claim 1):
Yamamoto as modified by Kamimura, Mohajerani, Kim, and Sotowa discloses all of the limitations of Claim 1 as set forth above. Yamamoto further discloses that the composite particles (negative electrode active material particle, 10) have an average particle size of 1-15 µm. Therefore, all of the limitations of Claim 3 are met.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US 20180159125A1) in view of Mohajerani et al. (Journal of Non-Crystalline Solids. 358, 12-13, p.1474-1479, (2012)), Kim et al. (US 20130130101A1), and Sotowa et al. (JP 6170795 B2).
In Regards to Claim 1:
Kamimura discloses a negative electrode active material for a lithium ion battery having composite particles (negative electrode active materials, 1), the composite particles (negative electrode active materials, 1) including: a sodium silicate phase (silica gel, 3) and silicon particles (5) dispersed in the sodium silicate phase (silica gel, 3) (Figure 1, [0026, 0034-0036]). Kamimura further discloses that the specific surface area of the composite particles (negative electrode active materials, 1) may be between 5-600 m2/g, and the average pore volume may be between 0.1-2 ml/g, which results in improved negative electrode active material properties [0022-0023]. Kamimura further teaches that the specific surface area of the composite particles (negative electrode active materials, 1) can be controlled by altering the conditions of the hydrothermal treatment during synthesis [0050]. Specifically, Kamimura further teaches that by increasing the time and temperature of the hydrothermal treatment, the composite particles (negative electrode active materials, 1) will have a smaller specific surface area and larger average pore volume [0050]. 
Kamimura is deficient in disclosing 1) the Vickers hardness of the sodium silicate phase, and 2) that the BET specific surface area of the composite particles is 3 m2/g or less.
Regarding 1), Mohajerani discloses results from performing Vickers indentation measurements on borate, silicate, and aluminophosphate materials with varying ratios of Na/Na+Li (p.1, 2.1 Glass preparation). Mohajerani further discloses that a sodium silicate material of composition 60SiO2-40Na2O was found to have a Vickers hardness of ~4.25 GPa (~433.36 Hv) when Na/(Na+Li) is 1 (Table 1, Fig.2).  
Kim discloses a negative electrode active material for a lithium ion battery and teaches that when the negative electrode active material has a sufficiently high hardness, the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions (i.e. during charging/discharging) can be suppressed, thus improving active material properties such as lifespan and efficiency [0021-0022].
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to select for the sodium silicate phase of the particles of Kamimura, the sodium silicate phase of Mohajerani which is known to have a Vickers hardness of ~4.25 GPa (~433.36 Hv), with reasonable expectation of success in improving active material properties such as lifespan and efficiency by providing a material with sufficient hardness to suppress the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions, as taught by Kim. By doing so, the limitation of Claim 1 requiring that the Vickers hardness of the sodium silicate phase is 150 Hv or more, is met.
Regarding 2), Sotowa discloses a negative electrode active material for a lithium ion battery having high discharge capacity, large current charge/discharge characteristics, and efficiency (p.5, lines 21-25). Sotowa further teaches that the BET specific surface area is preferably between 0.5 m2/g and 5 m2/g, as it allows for use of less binder within the negative electrode active material which increases the contact area with the electrolyte solution (p.5, lines 34-41). Sotowa further teaches that when the negative electrode active material has a BET specific surface area is within this range, lithium ions may be smoothly inserted and desorbed, the resistance of the battery may be reduced, and the capacity may be increased (p.5, lines 34-41).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the composite particles of Kamimura to have a BET specific surface area of between 0.5 m2/g and 3 m2/g, as it is known in the art as a range of BET specific surface area for a negative electrode active material which allows for increased contact area of the negative electrode active material with the electrolyte solution, thus resulting in smooth insertion and desorption, reduced battery resistance, and increased battery capacity, as taught by Sotowa. Furthermore, as Kamimura teaches a range of specific surface area between 5-600 m2/g and that the specific surface area may be easily changed by altering the conditions of the hydrothermal treatment during synthesis, the skilled artisan would appreciate that such modification would be an easy alteration with a reasonable expectation of success in providing a composite particle with improved negative electrode active material cycle properties. Thus, by making the above modifications, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Kamimura as modified by Mohajerani, Kim, and Sotowa discloses all of the limitations of Claim 1 as set forth above. As detailed above, modified Kamimura includes the sodium silicate phase of Mohajerani. Mohajerani discloses that the sodium silicate material has a of composition 60SiO2-40Na2O, which the skilled artisan would appreciate is the stoichiometric equivalent of 1.5SiO2-Na2O. Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
	Kamimura as modified by Mohajerani, Kim, and Sotowa discloses all of the limitations of Claim 1 as set forth above. Kamimura further discloses a lithium ion battery (11) comprising: a negative electrode (13) having the negative electrode active material for a lithium ion battery according to Claim 1, a positive electrode (15), and an electrolyte including a solvent and a lithium salt (Figure 2, [0032, 0080]). Therefore, all of the limitations of Claim 5 are met. 
In Regards to Claim 6 (Dependent Upon Claim 1):
Kamimura as modified by Mohajerani, Kim, and Sotowa discloses all of the limitations of Claim 1 as set forth above. As detailed above, upon the modification of Kamimura by Mohajerani, the sodium silicate phase of modified Kamimura has a Vickers hardness of ~4.25 GPa (~433.36 Hv). Thus, all of the limitations of Claim 6 are met.
Allowable Subject Matter
Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
The Applicant argues that it would not be obvious to the skilled artisan to select a value of specific surface area for the composite particles of Kamimura (US 20180159125A1) outside of the broad range (5 m2/g to 600 m2/g) disclosed by Kamimura. Upon seeing the broad range of specific surface area taught by Kamimura to be present in well-performing particles for an electrode, the skilled artisan would appreciate that if a particle having a specific surface area of 5 m2/g is known to be well-performing, and a particle having a specific surface area of 600 m2/g is known to be well-performing (595 m2/g difference between the maximum and minimum in the range), it would be reasonable to expect that a mere change of 2 m2/g to a specific surface area of 3 m2/g would also produce a well-performing particle.
In order to advance prosecution, new grounds of rejection are made in view of Yamamoto et al. (WO 2016121325A1), Kamimura et al. (US 20180159125A1), Mohajerani et al. (Journal of Non-Crystalline Solids. 358, 12-13, p.1474-1479, (2012)), Kim et al. (US 20130130101A1), and Sotowa et al. (JP 6170795 B2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724